Plaintiff had recovery against defendant at Trial Term for damages for personal injuries sustained- when she was struck by a falling window screen while she was walking on the public sidewalk in front of defendant’s premises. The appeal raises the question as to the sufficiency of the evidence to support a -finding that the screen fell from a window in defendant’s building and over which she was in such control as to be responsible for the accident. Plaintiff’s evidence as to the identity of the window, out of which the screen fell, as being one in defendant’s building, was wholly circumstantial. But such as it was, together with evidence of an admission by defendant, the making of which was denied at the trial, was, we think, sufficient to pass the problem to the jury, and their solution of it may not be said to be against the weight of the evidence. Order and judgment affirmed, with costs. All concur.